Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 24, 2020

                                     No. 04-20-00538-CV

         LAKEWOOD HAVEN LLC and William Hutchinson d/b/a Komfort Haus,
                              Appellants

                                              v.

                                      Mary R. SASTRI,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-08611
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

         On November 23, 2020, appellants filed a Motion for Temporary Orders. If appellee
desires to file a response, she must do so no later than December 9, 2020. If appellee does not
file a response, appellant’s motion will be considered without benefit of a response.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court